Citation Nr: 0019546	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-12 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound (GSW) of the left thigh, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Adjutant General's Office, 
Pennsylvania Department of Military 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a March 1998 RO decision which denied an 
increase in a 10 percent rating for residuals of a GSW of the 
left thigh.  The veteran requested a hearing at the RO before 
a member of the Board, but he canceled his request in lieu of 
an RO hearing before a local hearing officer.  


FINDING OF FACT

The veteran's residuals of a GSW of the left thigh are 
manifested by no more than a moderate injury to the thigh 
muscle group and a well-healed scar.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of GSW of the left thigh have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5314, 5315 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from May 1943 to March 
1946.  Service medical records show that on a May 1943 
enlistment physical examination there were no musculoskeletal 
defects and the veteran's skin was normal.  On April 11, 
1945, the veteran was wounded in action by an enemy sniper in 
Germany, sustaining a laceration GSW of the left thigh.  The 
veteran's condition on admission to the 102nd Evac. Hospital 
was good.  His wound was noted to be about 4 inches long 
(another record indicates 8 cm.) and moderately severe.  The 
wound was transverse and located in the middle one-third 
lateral surface of the thigh (another record indicates it was 
5 cm. below the greater trochanter level).  The veteran 
underwent a debridement of the wound (there was no removal of 
any foreign bodies) and was given Sulfa drugs.  It was noted 
that the wound had minimal tissue damage.  The veteran was 
transferred out of the hospital the next day and eventually 
received at the 90th Gen. Hospital in France where he 
underwent a secondary closure of the wound, described as 
moderate, on April 16, 1945.  At that time, the wound edges 
were trimmed, undermined, and closed with sutures.  On April 
26, 1945, the sutures were removed.  It was noted that the 
wound was clean and that there was a slight gaping at the 
anterior part.  A dry dressing was placed over the wound.  On 
May 16, 1945, the veteran was transferred to another ward.  
On May 30, 1945, the veteran returned to duty.  

On a February 1946 separation physical examination, there 
were no musculoskeletal defects and the veteran's skin was 
noted to have a traumatic scar of the left thigh, incurred in 
military service, not significant and nondisabling.  The 
examination indicated that the veteran had sustained a 
lacerated wound of the left thigh from a rifle shot during 
enemy action in Germany in 1945.

In a March 1946 decision, the RO granted service connection 
and a noncompensable rating for a traumatic non-symptomatic 
scar of the left thigh.  In a May 1946 decision, the RO 
amended its previous decision and assigned a 10 percent 
rating for a painful scar as a residual of a penetrating GSW 
of the left thigh.

On an April 1948 VA examination, the veteran complained that 
his left leg tired easily.  On examination, there was a 
horizontal scar measuring 4 1/2  inches long on the lateral 
aspect of the proximal one-third of the left thigh.  The scar 
was healed and nontender.  The left thigh tired easily when 
it was repeatedly flexed on the pelvis.  There was no 
limitation of motion of the left leg or thigh.  The diagnoses 
were a healed horizontal scar (4 1/2 inches long) from a GSW of 
the left thigh and residuals of the first diagnosis.  

In August 1997, the veteran's claim was received for an 
increase in a 10 percent rating for service-connected 
residuals of a GSW of the left thigh.  He stated his 
condition had become more severe with increased pain, loss of 
mobility, and arthritis.  

VA outpatient records in September 1997 show that the veteran 
was seen on an initial visit to the primary care clinic.  
Among other complaints, he reported constant pain that had 
worsened from his left hip towards the knee.  An examination 
revealed a nontender scar on the left thigh.  X-rays of the 
left femur were normal, revealing no fracture, dislocation, 
osteolytic or osteoblastic lesions, or abnormal soft tissue 
calcifications.  The X-ray report stated the adjacent 
articular surfaces and overlying soft tissue contours were 
preserved.  X-rays of the left hip revealed possible mild 
degenerative change.  

On an October 1997 VA examination, the veteran reported that 
in April 1945 a rifle bullet penetrated his left thigh which 
required sutures.  He reported that he was discharged from 
the hospital following removal of his sutures and that at the 
time of his military discharge his wound was still not 
completely closed.  He currently complained of discomfort in 
the thigh muscle when he sat or stood for a long period of 
time, and he experienced a dull pain around the site of the 
injury especially with cold and damp weather.  He denied any 
weakness in the lower extremity but stated his leg 
occasionally collapsed upon going up and down steps.  On 
examination, there was a healed scar on the lateral upper 
left thigh, measuring 11 cm. by 1 cm.  The scar appeared to 
be superficial, from posterior thigh to anterior thigh, and 
was hyposensitive to touch.  There was mild soft tissue 
muscle mass loss, and otherwise the examination of the thigh 
showed no atrophy.  There was normal left hip range of 
motion, with less active range of motion of extension to 120 
degrees, abduction to 28 degrees, adduction to 45 degrees, 
internal rotation to 30 degrees, and external rotation to 40 
degrees.  There was no leg length discrepancy.  Muscle 
strength in the left thigh was within normal limits.  The 
veteran walked with a normal gait and with no apparent 
inclination for an assistive device.  X-rays of the left 
thigh on that day showed no bony injury.  The impression was 
residual from bullet wound to the left thigh with mild muscle 
loss.  

In a March 1998 decision, the RO denied an increased rating 
for residuals of a GSW of the left thigh.  

In June 1998, the veteran notified the RO of his disagreement 
with its decision, stating that he continued to have constant 
pain every day in his left thigh.  

VA outpatient records in August 1998 show that among other 
complaints related to the left knee and left foot the veteran 
complained of pain over the left lateral thigh from an old 
injury.  He associated the pain with the weather.  It was 
noted that he had a slight limp and that his left leg was 
shorter than his right leg.  The assessment, in pertinent 
part, was pain in the left femur secondary to old injury.  X-
rays of the left femur revealed intrinsically normal bony 
structures (unchanged from X-rays in September 1997).

In an August 1998 substantive appeal, it was argued that when 
evaluating the veteran's condition the RO did not consider 
that injuries to the tissue (evidenced by a scar), muscle, 
and nerves were incurred at the same time.  It was also 
argued that cardinal signs and symptoms (i.e., pain, loss of 
power, weakness, and lowered threshold of fatigue) were 
present.  

On a November 1998 report from the Commonwealth Orthopaedic 
Associates, the veteran complained of aching pain that was 
gradually worsening in the left thigh, among other complaints 
related to the left knee and heel.  He denied any actual 
paresthesias.  He related that he was shot during the war and 
that the entry wound was on the medial side of the left thigh 
and the exit wound was on the lateral side of the thigh just 
below the level of the hip joint.  On examination, there was 
no swelling, redness, or palpable masses of the left lower 
extremity.  There was a well-healed, nontender scar on the 
anterior aspect of the proximal thigh.  There was no pain on 
manipulation of the left hip.  A sitting root test was 
negative.  Strength of the quadriceps appeared to be normal.  
The impression, in pertinent part, was pain in the left 
thigh.  The doctor stated that etiology of the pain was 
possibly soft tissue but was not certain of this because a 
thorough evaluation was not completed.  The doctor stated a 
suspicion that the veteran's pain may also be emanating from 
his low back from some degenerative changes in the discs and 
some nerve root irritation.    

On a December 1998 VA outpatient visit, the veteran 
complained that pain in his left thigh (and foot) persisted, 
especially on walking.  The assessment, in pertinent part, 
was old left thigh injury.  

At a January 1999 RO hearing, the veteran testified that 
during the war a bullet deeply penetrated his left thigh, 
leaving an 8 inch scar across, for which he was hospitalized 
for about three weeks to a month; that after he rejoined his 
unit his incision opened up and he taped it closed on his own 
without seeking medical assistance; that he currently had 
problems with his left thigh when he walked, stood up, and 
went up and down stairs; that his leg cramped up when he 
walked; that he recently fell down because he did not lift 
his leg (or else it could have been due to an equilibrium 
problem in his ears); that his left leg was unstable and he 
altered his gait due to the left leg condition; that he has 
had pain in his leg ever since the injury was incurred; and 
that his scar was not tender to the touch or painful but that 
when he moved his left leg he felt a "grabbing" pain.    

On a May 1999 VA examination, the veteran reported he was 
treated for a GSW in a military hospital and eventually 
released to return to his unit.  He reported that his sutures 
had fallen apart and that he had held the wound together with 
some tape while it healed.  He estimated the wound depth to 
be about two inches.  He insisted that muscle and nerve 
damage occurred secondary to the injury and that he has had 
pain in the lateral and posterior thigh and calf since the 
injury.  He claimed that the most frequent pain occurred in 
the lateral posterior thigh down to and including the 
anterior knee.  He also complained of some diminished 
sensation on the plantar surface of his left foot.  He denied 
any significant weakness except that which occurred secondary 
to pain.  On examination, the veteran ambulated with a 
slightly wide-based and crouched posture.  The range of 
motion of the hips was normal and painless.  The range of 
motion of the left knee was considered full despite some 
symptoms (pain).  On sensory examination, there was an 
altered sensation of the plantar surface of the left foot 
compared to the right.  There were no other subjective 
differences except distal to the left thigh wound, which was 
still sensate despite the veteran's belief that it was not 
normal.  On motor examination, strength was 5/5 in the 
quadriceps, hip flexors, hamstrings, gastroc-soleus, and 
tibialis anterior bilaterally.  There was some subjectively 
decreased lateral hamstring contraction on resisted knee 
flexion on the left compared to the right, but it did not 
significantly alter strength on the left.  Deep tendon 
reflexes were symmetric at the knees and ankles bilaterally 
but considered brisk.  There was approximately six to seven 
beats of sustained clonus bilaterally, and Babinski sign was 
downgoing bilaterally.  

In the impression, the VA doctor noted that the veteran's 
original injury reports from 1945 did not indicate any injury 
to the subfascial structures, including the muscles.  The 
doctor also stated that it appeared that the wound edges were 
debrided and only superficial sutures were used to close the 
wound, which would indicate that it was unlikely that any 
nerve or muscle damage occurred at the time of the original 
injury.  He stated that nevertheless the lateral femoral 
cutaneous nerve would traverse through the area of the injury 
and may have been injured, which could explain the altered 
sensation the veteran felt distal to his injury but did not 
explain the radicular type symptoms which occurred in his 
posterior and posterolateral thigh and calf or the altered 
sensation on the plantar surface of the foot.  The doctor 
opined that the most likely explanation for the latter 
findings was an S1 radiculopathy.  He advised an 
electromyography (EMG) and nerve conduction studies to 
elucidate the etiology of the veteran's pain.  

In a June 1999 addendum report to the May 1999 VA 
examination, it was noted that the veteran was referred for 
an EMG/nerve conduction studies.  His complaints of pain 
radiating from the area of the GSW to the surrounding region 
of the scar and down to his knee, with a sense of weakness, 
were noted.  On motor examination, there was strength of at 
least 4/5 in the left lower extremity.  An EMG study was 
completed of the left gluteus medius, left anterior tibialis, 
and the lateral gastrocnemius muscles, and the study showed 
no evidence of left lower extremity radiculopathy.  It was 
noted that a study of the lateral femoral cutaneous nerve was 
unable to be completed because the veteran was unable to 
tolerate the study or cooperate.  

II.  Analysis

Initially, it is noted that the veteran's claim for an 
increased rating for his residuals of a GSW of the left thigh 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is plausible.  The 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disabilities, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5314, for rating 
injury to muscle group (MG) XIV, it is noted the muscles 
function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissiat's) band acting with MG XVII [of 
the pelvic girdle] in postural support of the body, and 
acting with hamstrings in synchronizing the hip and knee.  
These anterior thigh group muscles are the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.  A moderate disability 
warrants a 10 percent rating, a moderately severe disability 
warrants a 30 percent rating, and a severe disability 
warrants a 40 percent rating.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5315, for rating 
injury to MG XV, it is noted the muscles function to provide 
adduction of the hip, flexion of the hip, and flexion of the 
knee.  These mesial thigh group muscles are the adductor 
longus, adductor brevis, adductor magnus, and gracilis.  A 
moderate disability warrants a 10 percent rating, a 
moderately severe disability warrants a 20 percent rating, 
and a severe disability warrants a 30 percent rating.  

The veteran's service-connected residuals of a GSW of the 
left thigh are currently evaluated as 10 percent disabling, 
indicating a moderate muscle disability under Codes 5314 and 
5315.  In order for an increased rating to be assigned, the 
veteran must be shown to have a moderately severe injury to 
one of the thigh muscle groups.  38 C.F.R. § 4.73, Codes 5314 
and 5315.  The factors to be considered in evaluating 
residuals of a GSW are listed in 38 C.F.R. § 4.56.  
Information in this regulation provides guidance only and is 
to be considered with all other factors in the individual 
case.  Robertson v. Brown, 5 Vet. App. 70 (1993).

Under 38 C.F.R. § 4.56, "moderate" disability results from 
through and through or deep penetrating wounds of short 
track, without residuals of debridement or of prolonged 
infection.  The record must show in-service treatment for the 
wound and consistent complaints of one or more of the 
cardinal symptoms of muscle disability, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include evidence of small or linear 
scars indicating the short track of the missile through 
muscle tissue.  There should be some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56.

"Moderately severe" disability results from through and 
through or deep penetrating wounds with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular cicatrization.  The record must show a 
prolonged hospitalization for treatment of the wound, as well 
as consistent complaints of the cardinal symptoms of muscle 
disability and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
scar evidence of the missile track through one or more muscle 
groups.  There should be loss of deep fascia, muscle 
substance, or normal firm resistance of muscles when compared 
with the sound side.  Tests of the strength and endurance 
when compared with the sound side should demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56.

"Severe" disability results from through and through or 
deep penetrating wounds with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  The record must show a prolonged 
hospitalization for treatment of the wound, as well as 
consistent complaints of the cardinal symptoms of muscle 
disability worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in track of the missile.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area.  The muscles should swell or 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side should indicate 
severe impairment of function.  If present, other signs of 
severe muscle disability include adhesion of scar tissue to 
bone in an area where bone is usually protected by muscle, 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests, visible or measurable atrophy, 
and adaptive contraction of an opposing group of muscles.  38 
C.F.R. § 4.56.

The veteran's residuals of a GSW of the left thigh also 
include a healed scar.  Under applicable criteria, a 10 
percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. § 
4.118, Code 7803.  A 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  When the 
requirements for a compensable rating under a diagnostic code 
are not shown, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.  Scars may be evaluated for limitation of functioning 
of the part affected.  38 C.F.R. § 4.118, Code 7805.  

The historical and recent medical records, to include the VA 
examinations in 1997 and 1999 and the private medical 
examination in 1998, show that the veteran had residual 
muscle impairment as the result of a laceration GSW to the 
lateral surface of the left thigh in service.  The wound, 
which was initially described as moderately severe and a few 
days later described as moderate, involved minimal tissue 
damage.  The veteran was hospitalized at the time of the 
injury in 1945 and returned to duty at the end of the 
following month.  At military discharge in 1946, the wound 
was noted to be nondisabling.  Following service, on a VA 
examination in 1948, the left thigh reportedly tired easily 
when it was repeatedly flexed on the pelvis.  There was no 
evidence of complaints or treatment of his service-connected 
disability from 1948 until 1997 when he was initially seen at 
the VA for various complaints including pain from the left 
hip to the knee.  Thereafter, the veteran was examined twice 
by the VA and once by a private doctor for complaints of pain 
and discomfort in the left thigh area when he sat or stood 
for a long period of time.  He also complained of pain from 
the thigh down to the knee and calf and of diminished 
sensation in the left foot.  Other than a finding of mild 
loss of soft muscle tissue, there was no atrophy of muscle.  
Muscle strength in the left lower extremity was essentially 
5/5 (on the EMG study in May 1999 it was noted to be at least 
4/5).  His gait was normal on the 1997 VA examination.  He 
had a slight limp on an August 1998 VA outpatient record.  He 
ambulated with a slightly wide-based and crouched posture on 
the 1999 VA examination.  

The above-described complaints and findings of the veteran's 
GSW residuals more closely approximate the criteria for a 
moderate muscle disability.  While the veteran's GSW of the 
left thigh was a penetrating wound requiring debridement, 
which is contemplated by a moderately severe muscle injury, 
the historical evidence does not show that he was 
hospitalized for a prolonged period, that there was a 
consistent record of complaint of the cardinal symptoms of 
muscle disability, or that he was unable to keep up with work 
requirements following service.  Moreover, there is no 
positive objective evidence of muscle impairment on tests of 
strength.  Accordingly, the Board finds that no more than a 
10 percent rating for residuals of a GSW of the left thigh is 
warranted under the applicable rating criteria.

As for the scar residuals, at his military discharge the 
veteran was noted to have a traumatic scar of the left thigh 
which was not considered significant or disabling.  After 
service on a 1948 VA examination, his scar was noted to be 
healed and nontender.  On a 1997 VA examination, the scar was 
superficial, healed, and hyposensitive to touch.  A private 
medical examination in 1998 showed a well-healed nontender 
scar.  At his 1999 hearing, the veteran denied a tender or 
painful scar.  This evidence as a whole demonstrates that the 
GSW scar is asymptomatic.  Accordingly, the Board finds that 
a separate 10 percent rating for a scar under Codes 7803 or 
7804 is not warranted.  

It is also noted that the veteran claims his GSW of the left 
thigh involved nerve damage in addition to muscle damage.  
The recent medical records repeatedly refer to complaints of 
pain in the area of the left thigh.  A private doctor in 
November 1998 was uncertain as to the etiology of the pain 
and stated that it could be from soft tissue, from 
degenerative changes in the low back, or from nerve root 
irritation in the low back.  A May 1999 VA doctor opined that 
the altered sensation the veteran felt distal to his GSW 
could be explained by injury to the lateral femoral cutaneous 
nerve which would traverse the area of the GSW.  However, on 
a subsequent EMG/nerve conduction study, the veteran was 
either unable to tolerate or would not cooperate with the 
study.  Thus, it has not been conclusively established in the 
medical record that the veteran's residuals of a GSW of the 
left thigh also involve neurological disability.  Even 
assuming there was damage to the lateral femoral cutaneous 
nerve as a result of the GSW, the medical evidence does not 
show severe to complete paralysis of that nerve for a 
separate 10 percent rating under 38 C.F.R. § 4.124a, Code 
8529.  

For the above-stated reasons, the preponderance of the 
evidence is against the claim for an increase in the 10 
percent rating for residuals of a GSW of the left thigh.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for residuals of a gunshot wound of the 
left thigh is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

